Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-19-00055-CV

                                     CARLO MOTORS INC.,
                                          Appellant

                                                  v.

                                    Escillas DE LOS SANTOS,
                                              Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 2018CV05541
                         Honorable David J. Rodriguez, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
awarding appellee $5,699.14 in attorney’s fees and court costs is AFFIRMED. The portion of the
trial court’s judgment awarding appellee $17,148.61 in unliquidated damages and $51,445.83 in
additional damages are REVERSED, and the cause is REMANDED to the trial court for further
proceedings on the issues of unliquidated damages and additional damages. Costs of the appeal
are taxed against the parties who incurred them.

       SIGNED August 7, 2019.


                                                   _____________________________
                                                   Rebeca C. Martinez, Justice